Title: To George Washington from General Henry Clinton, 31 March 1779
From: Clinton, Henry
To: Washington, George


Sir
Head Quarters New York March 31st 1779.
My having been absent from New York for some Days past, has prevented me from sooner acknowledging Your Letter of the 14th Instant. Let me assure You, Sir, that my Wishes coincide sincerely with those which you express, for the completion of a purpose equally urged by Justice & humanity. Allow me to say that I am happy to find the direction of this Affair is now entirely reposed in Military hands; as I can from thence augur the same liberality of Negociation on the part of Your Commissioners, which I trust you will find on Ours. Colonel O’Hara having sailed for England, it requires a day or two for the person who is to supply his place, to inform himself of the points on which the business will turn. On Monday I shall send down Colonel Hyde and Captain André to Staten Island, that they may meet Your Commissioners either at Amboy or Elizabeth Town as you may wish. I have the honor to be With due respect Sir Your Excellency’s Most obedient Servt
H. Clinton